 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDGENERAL SHOECORPORATIONandBOOT&SHOEWORKER'S UNION,AFL, PETITIONER.Case No. 9-RC4135. July 30,19-54Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G. Wilker-son, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act:The Employer contends that the petition should be dismissed on theground that the Petitioner is not in compliance with Section 9 (h) ofthe Act. In support of this contention, it contends that nine mem-bers of the Petitioner's general executive board are in fact officersalthough not listed as such in its constitution, and that therefore theywere required, under Section 9 (ii) of the Act, to file non-Communistaffidavits, which act they have not done.2 The compliance status ofa union which is required to comply is a matter for administrative de-termination and not one to be litigated in a complaint or representa-tion proceeding.3Although compliance matters may not be litigatedin Board complaint or representation proceedings, it has been Boardpractice to permit parties to representation or complaint proceedingsto cause to be instituted an administrative investigation of those com-pliance matters which the Board may properly decide in collateralproceeding before the Board.We intend to continue that practice.'However, the Employer's offer of proof at the hearing on the meritsis not sufficient to warrant the Board in ordering a collateral proceed-ing, inasmuch as such evidence would not support a finding that, underthe Board's "constitutional" test, the nine members of the Petitioner'sgeneral executive board are officers of the type required to file Section'At the hearingthe Employer made various motions to dismiss the petition, whichmotions the hearing officer referredto the Board.For reasons hereinafter stated the mo-tions are hereby denied.iThe executiveboard consistsof thePetitioner'sgeneral president-secretary-treasurer,the general vicepresident,and nine members.Only the ninemembers are in question here,because thegeneral president-secretary-treasurerand the general vice president have, asdesignatedconstitutionalofficers, filed Section 9(h) affidavits.8 SeeCoca-Cola Bottling Company of Louisville,Inc.,108 NLRB 490 and cases citedtherein.n SeeCooa-Cola Bottling Company of Louisville,Inc, ibid.109 NLRB No. 88. GENERAL SHOE CORPORATION6199 (h) affidavits.Under the Board's "constitutional" test, an officeris a person occupying a position identified as an office in a union's con-stitution.'In the present instance, it does not appear that the ninemembers of the general executive board are occupying such positionsunder the Petitioner's constitution.Nor does it appear that the Peti-tioner's constitution has failed to designate as "officers" the nine mem-bers of its general executive board in order to evade the filing require-ments of Section 9 (h) of the Act. Accordingly, we find that thePetitioner is in compliance with Section 9 of the Act, and that theEmployer's motion to dismiss on this ground is without merit.'The Employer also contends that the petition should be dismissedbecause the Petitioner, as prerequisite for doing business in Kentucky,has not, in accordance with chapter 164 of the act of 1952 of the Legis-latureof Kentucky (Kentucky Revised Statutes 336, 170), chartereda local union in that State.We find this contention without merit,because it is well established that State law is not determinative ofrights and obligations under the Act, except where the Act expresslyprovides otherwise.7Accordingly, we find this contention withoutmerit.The Employer further contends that the petition should be dis-missed upon the ground that, prior to the filing of its petition, thePetitioner had not requested recognition as bargaining representa-tive of the Employer's employees, nor had the Employer declinedsuch recognition, and that therefore the Petitioner has not compliedwith Section 9 (c) (1) of the Act.At the hearing, however, the Em-ployer refused to recognize the Petitioner as bargaining representa-tive of its employees.Although the Employer is aware of theAd-vance Patterncase' where the Board found an identical contentionwithout merit, it urges that the Board reconsider and reverse theAd-vance Patterndecision.The Board has consistently adhered to theAdvance Patterndecision,° and we perceive no good reason why weshould reverse that decision.We hereby reaffirm that decision, andaccordingly, we find no merit in the Employer's contention.4.The Petitioner seeks a unit of all the Employer's production andmaintenance employees at its Danville, Kentucky, plant.The Em-ployer contends that, because of its integrated operations, the appro-priate bargaining unit should consist of all its shoe manufacturingplants, processing terminals, and supply sections of its Southern Shoe5 Section102.13 (b) (3) NationalLaborRelations Board Rules and Regulations,Series 6,as amended.9 SeeCoca-Cola Bottling Company of Louisville,Inc, supra.7 Consoltidated Vultee Aircraft Corporation,Fort Worth Division,108 NLRB 591;Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 294 A.F.of L., 87 NLRB 972, 975, footnote5;Dalton Telephone Company,82NLRB 1001, 1002,footnote 7, see alsoHill v. Florida,325 U. S. 5388 80 NLRB 29.9Nephi Processing Plant,Inc,107 NLRB647, and cases cited therein. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturing Division which is comprised of about 30 installationsinKentucky, Tennessee, Alabama, Mississippi, and Georgia.Thereisno history of bargaining in the Southern Division either on asingle- Ye ormulti-plant basis.All plants in the Employer's Southern Shoe Manufacturing Divi-sion are centrally controlled from its central executive office at Nash-ville, Tennessee.The ultimate control is in the central administrativecommittee which formulates the overall policies on production re-quirements, allocation of products to particular plants, industrial rela-tions, etc.The overall policies thus formulated are implemented byvarious subordinate committees and departments at the central office.The central production and central operating committees deter-mine the base production to be made at any plant, the number ofpersons to be employed or laid off, the number of days per week theplant is to be run, the number of hours for each operation, and theexpenditure of capital equipment at any plant which costin excessof $25.The central purchasing office buys all raw materials for all plantsin the division.Such materials as leather and skins are stored atNashville where they are graded and shipped to the plants in thedivision,when required.The Employer's Southern Sole plant atNashville manufactures shoe soles which are used bythe shoe manu-facturing plants in the division.The laborrelationspolicyis imple-mented by the centralindustrial relations staffwhichmaintains auniformlabor policy throughout the division.The centralaccount-ing office maintainsall accountingrecords for each plant,and thecentral payroll department prepares the payroll checks forall plantsin the division.These facts show that the plants in the Southern ShoeManufacturing Division operate under a highly centralizedcontrolwhich indicates the appropriateness of a division-wide unit.On the other hand, there are factors which would justify a unitconfined to the Danville plant."The Danville plant, which is underthe immediate supervision of a local plant superintendent,is locatedabout 202 miles from thecentral office atNashville and the closestplant of the division to the Danville plantis atFrankfort, Kentucky,42 miles away, and the Employer's next closest plant to Danville is atGallatin, Tennessee, 175 miles away.The employees at the Danvilleplant are hired locally and there is virtually no interchange of em-ployees between the Danvilleand any other plant of the Employer.10 In its decision dated February 18, 1952, Case No. 9-RC-1471 (not reported in printedvolumes of Board Decisions and Orders),the Board found the Employer'sDanville plantto be an appropriate unit.However,the scope of the unit was not an issue in that case andbecause the union lost the election directed therein no collective bargaining resulted there-from.n Single plant units are generally appropriate for purposes of collective bargaining unlessthey have been effectively merged to form a consolidated unit.Gulf Oil Corporation,100NLRB 1007, 1009. GENERAL SHOE CORPORATION621Although, on occasion, part of a shoe may be processed at anotherplant of the Employer's and shipped to the Danville plant for com-pletion, generally the Danville plant performs the complete opera-tion in the manufacturing of shoes.12 In view of the foregoing cir-cumstances, including the substantial autonomy of the Danville plant,the separate interests of its employees together with the fact thatthere is no bargaining history, and that no union seeks to represent theemployees at the Danville plant in a larger unit, we find that a singleplant unit confined to the employees of the Danville plant is appro-priate for purposes of collective bargaining.13The parties are also in disagreement concerning the composition ofthe unit at the Danville plant.The Petitioner would exclude the 3standards clerks, the concession or refreshment stand operator, and 1employee classified as plant clerk.The standards clerks work in a section of the main office where, bythe use of adding machines, they figure earnings for piecework em-ployees.Although standards clerks may on occasion check with thepieceworkers concerning errors in productions records, their dutiesare predominantly performed in the office apart from production em-ployees.We believe that the standards clerks have a greater com-munity of interest with the office clericals than with the productionand maintenance employees. 14We shall therefore exclude them fromthe unit.The Employer has 3 employees classified as plant clerks, 2 of whomthe parties agree should be included in the unit as the usual plantclericals.Although the third plant clerk in dispute has his desk inthe lobby of the main office where he maintains inventory and jobcutting records, he works throughout the plant delivering materials tovarious departments and to some extent he assists in the loading andunloading of trucks.We believe that this plant clerk is also essen-tially a plant clerical such as we have customarily included in pro-duction and maintenance units.We shall include all three plantclerks in the unit.The refreshment stand or concession operator, an hourly paid em-ployee of the Employer, has a stand which is located in the center ofthe production area.Because the refreshment stand operator worksunder similar conditions and has similar interests with productionand maintenance employees, we shall include such operator in the unit.We find that all production and maintenance employees of the Em-ployer at its Danville, Kentucky, plant, including the plant clerks andthe concession stand operator, but excluding office clerical employees,In the Danville plant shoes are cut from raw materials,sewed, lasted,cleaned, andpacked as a finished shoeLl SeeHarms Langenberg Hat Company,106 NLRB 19;Rose Marie Reid,103 NLRB 498;Perfection Garment Co.,91 NLRB 1421;Harris Hossery Co , Inc,91 NLRB 330.14 SeePeterzeil&Gelles, Inc,94 NLRB 346,at 350 and 351 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandards clerks, professional employees, guards, and supervisors, asdefined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (h) of the Act.[Text of Direction of Election omitted from publication.]REMINGTON RAND, INC.andDISTRICTNo.157,INTERNATIONALAsso-CIATION OF MACHINISTS,AFL, PETITIONER.Case No. 3-RC-1288.Judy 30, 1954Decision and Direction of ElectionUpon a petition'duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Marcus, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.The Intervenor contends that its contract with the Employer,which is to expire September 24, 1954, with automatic renewal date 60days prior thereto, constitutes a bar to an election in the unit soughtby the Petitioner. Inasmuch as the "Mill B" date of the contract isabout to occur, we find that it is not a bar. It is therefore unnecessaryto consider other contract-bar contentions made by the parties.Wefind therefore that a question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates three plants at Ilion, New York, as asingle operational unit under a single administrative head.The 3plants are in close proximity to one another and the Intervenor hasrepresented the production and maintenance employees at the 3 plantsin a single unit for approximately 7 years. The Petitioner now seeksto sever from that unit a unit of all tool- and die-makers, model-makers, and apprentices or trainees at the three plants.The Inter-venor contends that the unit is inappropriate; the Employer takes noposition.The Intervenor contends that a successful 7-year bargaining historyon a broader basis precludes severance of the unit sought. The BoardI The hearing officer referredto the Board the Intervenor's motion to dismiss the petitionon the groundsof contractbar and inappropriateness of the unit sought.This motion isdenied for the reasonsstated below.2 Local 334, International Union ofElectrical, Radio and Machine Workers,CIO, inter-vened at thehearing on the basisof a currentcontractual interest.109 NLRB No. 78.